The evidence excepted to was competent. Coffin v. Plymouth, 49 N.H. 173. Even if an offer to pay a small sum in settlement of a large demand is as consistent with an intention to buy peace as with one to admit liability (Colburn v. Groton, 66 N.H. 151, 157), it cannot be said that that is the fact when, as in this case, the defendants voluntarily offer to pay the plaintiff's claim in full.
Since the evidence excepted to was properly admitted, it is unnecessary to consider the defendants' second exception. But if that were not so the exception would have to be overruled, for it can be found from the testimony of the expert that the motorman could have stopped the car in a second by reversing it; in other words, in time to prevent the accident. Consequently it can be found that ordinary care on the part of the motorman after he knew the team was in a place of danger would, and like care on the part of the driver after he knew of the approach of the car would not, have prevented the accident.
Defendants' exceptions overruled.
All concurred.